Proceeding pursuant to CPLR article 78 to review a determination of the respondent, dated July 24, 1979, which, after a hearing, (1) sustained a charge that petitioner’s premises were no longer operated as a bona fide premises within the contemplation of the license issued therefor, and (2) canceled petitioner’s license. Determination confirmed and proceeding dismissed on the merits, with costs. The record contains sufficient findings of fact to permit appellate review (see Matter of Leon’s Broadway Corp. v State Liq. Auth., 36 AD2d 519). The authority’s determination that petitioner’s store was no longer a bona fide grocery store is supported by substantial evidence (see Matter of Cortland-Glinton, Inc. v New York State Dept. of Health, 59 AD2d 228). Furthermore, the penalty imposed (cancellation of petitioner’s beer license) was not so disproportionate to the offense as to be shocking to one’s sense of fairness (see Matter of Club Illusions v State Liq. Auth., 25 AD2d 865; Matter of Pell v Board of Educ., 34 NY2d 222). Finally, the “Notice of Pleading and Hearing” informed petitioner of his right to be represented by counsel and that his license may be revoked, canceled or suspended. Mollen, P. J., Titone, Margett and Weinstein, JJ., concur.